DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the alkylammonium salt copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the olefin block maleic anhydride copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the dispersing agent is stated to be polyvinyl acetal and polyvinylpyrrolidone, which teaches against the dispersing agent described in claim 1.
Regarding claim 10, the dispersing agent is stated to be a mixture of polyvinylpyrrolidone, epoxy-modified polyvinyl alcohol and polyvinylidene fluoride, which teaches against the dispersing agent described in claim 1.  Additionally, “polyvinylpyrrolidone fluoride” should be “polyvinylidene fluoride”, as previously presented.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himizu (U.S. Patent Publication 2020/0131379) in view of Nikova (U.S. Patent Publication 2014/0120339).
Regarding claim 1, Himizu discloses a conductive carbon polymer dispersant comprising a modified polyvinyl alcohol that can have a carboxy or an acetyl group and that can be formed by adding an acid anhydride to a polyvinyl alcohol resin to react them, or by esterification reaction thereof (Paragraphs 0075, 0081 and 0087).  As to claim 6, Himizu teaches a composition of carbon material dispersion liquid comprising 0.2% dispersant, 10% carbon material, and 89.8% solvent (Table 1).  Regarding claim 7, Himizu states that the carbon material can be carbon black, carbon nanotubes, graphene, etc. (Paragraph 0092).  As to claim 8, Himizu discloses that the solvent can be N-methyl-2-pyrrolidone, water etc. (Paragraph 0097).
Himizu fails to disclose that the modified polyvinyl alcohol is modified with maleic anhydride, that the dispersant further comprises one of polyethylene glycol, polyvinyl pyrrolidone, polyvinylidene fluoride and mixtures thereof, that the dispersant can comprise a styrene maleic anhydride copolymer, and that the dispersant comprises polyvinyl acetal and polyvinyl pyrrolidone with a weight ratio of 8:2-2:8.
Nikova discloses a dispersing agent for carbon black particles comprising: a styrene-maleic anhydride copolymer and/or polyvinylpyrrolidone (Paragraphs 0082, 0087), as recited in claims 1, 2 and 5 of the present invention.  Nikova also discloses that maleic acid salts can be used as anionic dispersants (Paragraph 0084), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the dispersant of Himizu could also include a styrene-maleic anhydride copolymer and/or polyvinylpyrrolidone because Nikova teaches that these materials effectively form a carbon black dispersion.  It also would have been obvious to one of ordinary skill in the art that the polyvinyl acetal of Himizu and polyvinyl pyrrolidone of Nikova could have a weight ratio of 8:2-2:8 because Himizu teaches that the dispersants can be used alone or in combination of two or more kinds, which means any ratio of dispersants can be used.  Finally, it would have been obvious to one of ordinary skill in the art that maleic anhydride could be used as the acid anhydride for the formation of the modified polyvinyl alcohol of Himizu because Nikova teaches that maleic acid/maleic anhydride are commonly used in dispersants for carbon materials.
6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himizu (U.S. Patent Publication 2020/0131379) in view of Nikova (U.S. Patent Publication 2014/0120339) as applied to claims 1, 2 and 5-9 above, and further in view of Mionic (U.S. Patent Publication 2013/0017374).
The teachings of Himizu and Nikova have been discussed in paragraph 5 above.
Himizu and Nikova fail to disclose that the dispersant comprises an alkylammonium salt copolymer, such as BYK-9076, BYK 9077, MOK-5022, or analogous alkylammonium salt copolymers in the market.
Mionic discloses surfactants for dispersing carbon nanotubes in SU-8 solutions, such as BYK-9076 and BYK-9077 (Paragraph 0054), as recited in claim 4 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the dispersant of Himizu could also comprise BYK-9076 or BYK-9077 because Mionic teaches that these are effective at forming a dispersion of carbon nanotubes.
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himizu (U.S. Patent Publication 2020/0131379) in view of Nikova (U.S. Patent Publication 2014/0120339) as applied to claims 1, 2 and 5-9 above, and further in view of Morita (U.S. Patent Publication 2016/0332469) and Yoshida (U.S. Patent Publication 2015/0353780).
The teachings of Himizu and Nikova have been discussed in paragraph 5 above.
Himizu and Nikova fail to disclose that the dispersant comprises a mixture of polyvinylpyrrolidone, epoxy-modified polyvinyl alcohol and polyvinylidene fluoride in a weight ratio of 10-50%, 10-50% and 20-80%, respectively, and that the carbon mixture comprises carbon nanotube and graphene in a weight ratio of 8:2-2:8.
Morita discloses a dispersant for a heat sensitive recording layer comprising: epoxy-modified polyvinyl alcohol, polyvinyl pyrrolidone, etc. (Paragraphs 0349).
Yoshida discloses a dispersing agent for an active material comprising polyvinylidene fluoride, polyvinyl pyrrolidone and modified polyvinyl alcohol (Paragraph 0065).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included epoxy-modified polyvinyl alcohol, polyvinylpyrrolidone and polyvinylidene fluoride in the dispersant of Himizu because Morita and Yoshida teach that these are well known dispersants that can be used as a modified polyvinyl alcohol and used with the modified polyvinyl alcohol.  It also would have been obvious to one of ordinary skill in the art that the weight ratio of the dispersants could be in the amounts described above because Himizu teaches that any mixture of dispersants could be used, which means any weight ratio of dispersants can be used.  Finally, it would have been obvious to one of ordinary skill in the art that the carbon nanotubes and graphene of Himizu could be present in a weight ratio of 8:2-2:8 because Himizu teaches that any combination of carbon materials can be used, which means any ratio of carbon materials.
Response to Arguments
8.	The amendments to the claims, filed on 3/21/2022, have overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.  However, new 35 USC 112 rejections have been added due to the amendments made to the claims.
9.	Applicant’s arguments, filed 3/21/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of previously cited prior art references.
Applicants argue that Himizu, Nikova and Mionic are silent on a polyvinyl alcohol-maleic anhydride crosslinked polymer.  Himizu teaches the use of a modified polyvinyl alcohol as a dispersant for a carbon material, which can be formed by reacting an acid anhydride with polyvinyl alcohol.  Nikova teaches dispersants for carbon black particles, such as a styrene maleic anhydride copolymer and maleic acid salt.  Thus, Nikova teaches that maleic anhydride is a common acid anhydride that is used as a dispersant for carbon material and it would have been obvious to one of ordinary skill in the art that it could act as the acid anhydride that is reacted with polyvinyl alcohol to form the modified polyvinyl alcohol of Himizu. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722